Citation Nr: 0634717	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  02-06 775A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for Meniere's disease or a 
disorder manifested by dizziness or vertigo, to include as 
secondary to service-connected tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.T. Sprague, Law Clerk






INTRODUCTION

The veteran is a retired Sergeant First Class (E-7) of the 
United States Army with verified active service from April 
1969 to August 1970 and from December 1977 to February 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.


FINDINGS OF FACT

1.  The preponderance of the medical evidence shows that the 
veteran's current vertigo and dizziness is best characterized 
as non-vestibular in nature rather than Meniere's disease.

2.  The veteran's non-vestibular dizziness/vertigo began more 
than one year after service; it is not causally linked to any 
incident of service, nor was it caused or aggravated by his 
service-connected tinnitus.  


CONCLUSION OF LAW

Service connection for dizziness/vertigo, to include 
Meniere's disease, is not warranted.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.310(a) (2006) 







REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In a December 2001 letter, the veteran was notified of 
the information and evidence needed to substantiate and 
complete his claim.  The veteran was specifically informed as 
to what evidence he was to provide and to what evidence VA 
would attempt to obtain on his behalf.  The Board also finds 
that the veteran was fully notified of the need to give VA 
any evidence pertaining to his claim.  The VA letter advised 
the veteran to let VA know of any information or evidence in 
his possession which would aid in the substantiation of his 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
was done in this case.  Significantly, the evidence does not 
show, nor does the appellant contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  That is, there has been no plausible 
showing of how the essential fairness of the adjudication was 
affected.  See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 
129 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (due process concerns with respect to VCAA notice must 
be pled with specificity).  

The veteran was notified of the evidence necessary to 
establish an increase in disability rating and the effective 
date of award should service connection be granted for his 
claim.  This is in full compliance with VA's duty to assist 
the veteran as amended by recent jurisprudential precedent.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices. 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran.  A comprehensive examination to evaluate the 
disability at issue was conducted.  This examination report, 
along with all of the other relevant service and post-service 
medical evidence, is adequate for the purpose of adjudicating 
the appeal.  The examination ruled out a current diagnosis of 
Meniere's disease and there is no medical evidence that 
establishes a nexus between a current disorder manifested by 
dizziness or vertigo and any incident of service, nor is 
there a competent opinion suggesting vertigo or dizziness was 
caused or aggravated by the veteran's service-connected 
tinnitus.  Accordingly, there is no duty to provide another 
examination or a medical opinion.  38 U.S.C.A. § 5103A(c); 38 
C.F.R. § 3.159(c)(2), (3).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran experiences a 
disability resulting from an injury or disease contracted in 
line of duty, or for aggravation of a preexisting injury or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

Disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2006).  Secondary service 
connection may be found where a service-connected disability 
aggravates another condition (i.e., there is an additional 
increment of disability of the other condition which is 
proximately due to or the result of a service- connected 
disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).  
Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, 7 Vet. App. 439 
(1995) for secondary service connection on the basis of the 
aggravation of a nonservice-connected disorder by service-
connected disability.  See 71 Fed. Reg. 52744 (2006).  The 
amendment essentially codifies Allen with language that 
requires that a baseline level of severity of the nonservice-
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.

Analysis

The veteran contends that he has Meniere's disease, a 
condition of the ear manifesting as hearing loss, tinnitus, 
and vertigo resulting from nonsupportive disease of the 
labyrinth with edema (called also: endolymphatic hydrops, 
labyrinthine hydrops, and recurrent aural vertigo), that 
began during his approximately 18 years of service between 
1969 and 1994.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONALRY 
(30TH Ed. 2003) at 538.  He also asserts, in essence, that 
his Meniere's disease was caused or aggravated by his 
service-connected bilateral tinnitus.  

Disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2006).  The RO considered 
this regulation in denying the secondary service connection 
aspect of the veteran's claim.  During the pendency of this 
appeal, effective October 10, 2006, 38 C.F.R. § 3.310 was 
amended to implement the holding in Allen v. Brown, 7 Vet. 
App. 439 (1995) for secondary service connection on the basis 
of the aggravation of a nonservice-connected disorder by 
service-connected disability.  See 71 Fed. Reg. 52744 (2006).  
The amendment essentially codifies Allen with language that 
requires that a baseline level of severity of the nonservice-
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.  
A search of the service medical records is negative for a 
diagnosis of Meniere's disease.  The service history does 
indicate some acute dizziness.  Specifically, the veteran 
reported dizziness over a two-day period in August 1979.  
Fluids and rest ("quarters") were prescribed, and the 
veteran was subsequently returned to duty.   The record also 
indicates that moderate to severe hearing loss began in 
service, but there is no notation of vertigo or dizziness in 
the service medical records.  

In reviewing the post-service medical evidence, the Board 
finds that the veteran's vertigo and dizziness have been 
attributed to several different disorders in the recent past, 
to include non-vestibular dizziness and Meniere's disease.  
An August 2001 neurology clinical report lists the veteran's 
condition as chronic, recurring, episodic vertigo with a 
possible relationship to a previous cerebellar infarction.  
Subsequent to this neurology consultation, the veteran was 
seen by an otolaryngologist (ENT) in August 2001 who, after 
thoroughly examining the veteran, ruled out Meniere's disease 
as well as any vestibular disorder.  This physician 
characterized the veteran's vertigo as "dizziness of a non-
vestibular origin." An ENT report of August 2002 states that 
"by history, [the veteran] has Meniere's disease, although 
this has not been verified by testing."  The impression 
continued, stating that "a negative test does not 
necessarily rule out Meniere's disease."  The following 
year, in August 2003, another ENT examination revealed a 
finding of "possible" Meniere's disease.  Lastly, a January 
2004 audiology report lists a "probable diagnosis" of 
Meniere's disease and the examiner noted severe episodes of 
dizziness with associated nausea.  

In light of this conflicting evidence, the RO ordered a 
comprehensive examination to determine the nature, 
approximate date of onset or etiology of the veteran's 
current disability manifested by dizziness and vertigo.  The 
examination was done in November 2005, and following the 
initial examination, an addendum was attached in January 
2006, wherein the examining physician stated that the veteran 
did not have Meniere's disease.  The physician supported his 
impression by noting that the veteran's audiogram did not 
have "the shape of Meniere's disease" and that the 
"Electronystagmogram, [which] studies the vestibular system, 
[was] within normal limits."  In addition, the medical 
impression of the examiner indicates that he reviewed the 
claims folder and relevant medical history before giving his 
opinion.  

In light of the above, the Board concludes that the most 
recent medical assessment supports the August 2001 diagnosis 
of non-vestibular dizziness or vertigo, and that Meniere's 
disease, while a condition under consideration in recent 
years, is not the veteran's current disability.  Having 
reached this determination, the record is silent on any link 
between the veteran's current vertigo/dizziness and his years 
of active service.  An August 2001 VA neurologist's opinion 
states that a "possible remote infarction," discovered in 
the left cerebellar hemisphere at the time of the 
examination, "might contribute" to the veteran's vertigo.  
There is no evidence of treatment or diagnosis of a 
cerebellar infarction until this time, many years after 
service, making the condition non-service related.  While the 
Board acknowledges that the use of the term "might" is 
speculative and therefore does not constitute competent 
evidence of this particular post-service event as the cause 
(see, e.g., Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992)), 
there is no opinion supporting the claim that the disorder in 
question began during or within one year of service or as the 
result of some incident of service.  Thus, the preponderance 
of the evidence is against a diagnosis of Meniere's syndrome 
and, with no relevant abnormal findings reported during or 
proximate to service and in the absence of a competent 
opinion supporting a link to service, the preponderance of 
the evidence is against service connection for a disorder 
manifested by dizziness or vertigo on a direct incurrence 
basis. 

The veteran also contends that his Meniere's disease or 
disease manifested by vertigo and dizziness was caused or 
aggravated by his service-connected bilateral tinnitus.  In 
support of his assertion, the veteran has submitted medical 
literature, written by M.J. Levinson, MD, which mentions 
tinnitus as a condition associated with Meniere's disease.  
The Board does not dispute the medical accuracy of this 
report and concedes that Dr. Levinson is indeed an expert on 
Meniere's disease.  The report, however, is of a general 
nature and makes no reference to the veteran's condition 
specifically, thus not of probative value in assessing the 
claim.  See Wallin v. West, 11 Vet. App. 509, 514 (1998).  
Indeed, as has been previously shown, the veteran's condition 
is most currently diagnosed as non-vestibular in nature and, 
specifically, is not Meniere's disease.  Thus, there can be 
no secondary service connection to Meniere's disease as it is 
not a current disorder experienced by the veteran.  

In order to consider the veteran's claim in a way most 
favorable to him, the Board will look to a potential 
secondary relationship between the veteran's non-vestibular 
dizziness/vertigo and his tinnitus.  The Board notes that 
tinnitus and vertigo are mentioned together in both May and 
August 2001 VA clinical reports.  These reports, however, 
merely state that the veteran experienced both conditions and 
do not suggest a relationship, causal or otherwise, between 
the two.  Indeed, an August 2001 ENT clinical report mentions 
that the veteran had "constant high-pitch tinnitus" 
bilaterally, but that this condition was "unrelated to his 
symptoms" of dizziness and vertigo.  

In light of the above, the record is devoid of competent 
medical evidence indicating that the veteran experienced or 
received any treatment for dizziness/vertigo while in 
service, or that the veteran's current condition is related 
to his service-connected tinnitus.  In fact, the only 
evidence suggesting that the veteran's condition was incurred 
in service, or is related to his tinnitus, comes from the 
veteran's own lay statements.  The veteran, however, has not 
been shown to possess the requisite medical training or 
credentials needed to render a competent opinion as to 
medical causation.  Accordingly, this lay evidence does not 
constitute medical evidence and lacks probative value.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

The preponderance of the evidence is against the veteran's 
claim for service connection for dizziness/vertigo, and this 
claim must be denied.  In reaching this determination, the 
Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the veteran when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
38 U.S.C.A. § 5107(b); see also, generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).               



ORDER

Entitlement to service connection for Meniere's disease or a 
disorder manifested by dizziness or vertigo, to include as 
secondary to service-connected tinnitus is denied.


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


